We have carefully examined the petition for a rehearing herein and observe nothing therein persuading a different conclusion from that arrived at in the main opinion. The petition involves practically only a repetition of an argument based upon the evidence and the facts thereby established. We are unable now, as we were upon the original investigation of the record, to see our way clear to hold that the evidence, as a matter of law, is insufficient to sustain the findings of the trial court.
Our attention has, however, been called to two immaterial inaccuracies in the statement of the facts in the original opinion. We therein stated that prior to the commencement of the action the plaintiff, Mrs. Hutton, had been declared an incompetent and a guardian of her estate and person thereupon appointed by the superior court. The fact is, as we find upon re-examination of the record, she began the action before she was adjudged an incompetent, and the proceeding in which she was so declared was consequently had after the suit was instituted.
We also stated that Mrs. Hutton, prior to the execution of the deed, was induced to leave her farm and take up her residence with defendant and wife; whereas, the record discloses that she was living in town at the time she was separated from her husband and that thereafter she went to the home of the defendant.
It is too clear to justify the time in making the suggestion that these immaterial inaccuracies cannot, in the remotest degree, *Page 27 
affect the conclusion at which we arrived in the original opinion.
It must be plainly manifest that whether Mrs. Hutton was declared an incompetent before or after the commencement of the suit could have very slight material bearing upon the question of her competency at the time of the transaction from which the suit arises. And whatever weight the circumstance, happening as it really did, might carry, was for the jury to determine.
Still less could the fact of her having been taken from her home in Ukiah to the residence of the defendant, before the deed was signed and acknowledged, influence the determination of the ultimate facts in the case.
The petition for a rehearing is denied.
Chipman, P. J., and Burnett, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on January 16, 1908.